DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed 08/19/2022 has been received and entered into the case record. 
Claims 39 and 41 are amended. 
Claims 39-48 are pending in the application and examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 39-42, 44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Cataldo et al. (WO2008/137035; IDS Reference filed 05/29/2019) in view of Yivgi-Ohana (US2015/0079193; previously cited on PTO-892).
Regarding claims 39, Cataldo et al. teaches a method of treating a condition (i.e. disease) in a subject wherein the method comprises administering in a pharmaceutical composition isolated and substantially pure mitochondria (a) to a patient (Claim 4, p. 10). This condition can be muscular atrophy such as spinobulbular muscular atrophy and spinal muscular atrophy (p. 7-8, 17). The mitochondria can be administered systemically (e.g., intranasally, intramuscularly, subcutaneously, or intravenously) (p. 30, Administration) and are therefore administered to an affected part of the subject.
However, Cataldo et al. does not teach that intact mitochondria are utilized to treat critical limb ischemia. 
Yivgi-Ohana teaches administering intact mitochondria with pharmaceutically acceptable carriers treats pathologies such as critical limb ischemia by causing angiogenesis (Abstract, para. 0036. 0184). 
It would have been obvious to one of ordinary skill in the art to obtain the mitochondria of Cataldo via the method of Yivgi-Ohana to produce intact mitochondria and then utilize said intact mitochondria as taught by Yivgi-Ohana for the purpose of treating critical limb ischemia with a reasonable expectation of success. As Yivgi-Ohana teaches that either intact or raptured mitochondria can be utilized in the pharmaceutical composition for critical limb ischemia, substituting intact for ruptured mitochondria would be utilizing known equivalents for the same purpose. Additionally, an artisan would be motivated to utilize the mitochondria for treating critical limb ischemia as Yivgi-Ohana teaches mitochondria produce angiogenesis in tissue which would benefit/treat critical limb ischemia (para. 0016, 0036).
Regarding claim 40, Cataldo et al. teaches that the mitochondria are preferably isolated from undifferentiated marrow derived adult progenitor cells (MAPCs) however can be isolated from various other cell types (p. 26).
Regarding claim 41, Cataldo et al. teaches that the mitochondria can be isolated from stem cell as well as somatic cells (p. 26).
Regarding claim 42, Cataldo et al. teaches the somatic cells can be myoblasts (muscle cells), neurons, and hepatocytes as well as others (p. 26).
Regarding claim 44, Cataldo et al. teaches that the stem cells from which the mitochondria are isolated can be neural stem cells, muscle stem cells, liver stem cells, hematopoietic stem cells, bone marrow stromal cells, epidermal stem cells, embryonic stem cells, mesenchymal stem cells and umbilical cord stem cells (p. 26).
Regarding claim 46, Cataldo et al. does not explicitly teach the concentration of mitochondria within the pharmaceutical composition administered. 
It would have been obvious to one of ordinary skill in the art to utilize the mitochondria of Cataldo et al. at a concentration of 0.1 to 500 ug/ml with a reasonable expectation of success. The concentration of mitochondria is case of routine optimization as Cataldo et al. states that the mitochondria in the pharmaceutical composition is dependent on variables such as the type and extent of disorder, overall health status of the patient, excipients and the route of administration (p. 30). 
It is well settled that routine optimization is not patentable, even if it results in significant improvements over the prior art. In support of this position, attention is directed to the decision in In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955): Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 C.C.P.A. (Patents) 830, 73 F.2d 931,24 USPQ 52; In re Waite et al., 35 C.C.P.A. (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson et al., 30 C.C.P.A. (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 C.C.P.A. (Patents) 1193, 156 F.2d 72, 70 USPQ 204. However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art. In re Sola, 22 C.C.P.A. (Patents) 1313, 77 F.2d 627, 25 USPQ 433; In re Normann et al., 32 C.C.P.A. (Patents) 1248, 150 F.2d 708, 66 USPQ 308; In re Irmscher, 32 C.C.P.A. (Patents) 1259, 150 F.2d 705, 66 USPQ 314. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 C.C.P.A. (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213; Allen et al. v. Coe, 77 App. D. C. 324, 135 F.2d 11,57 USPQ 136. (Emphasis added). With regards to determining experimental parameters, such as time in culture, the court has held that "[d]iscovery of optimum value of result effective variable in known process is ordinarily within skill of art (In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980)). 
The adjustment of particular conventional working conditions (e.g. concentration of mitochondria) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan having the cited reference before him/her.
Therefore the invention would have been obvious to one of ordinary skill in the art at the time of the effective filing date.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Cataldo et al. (WO2008/137035; IDS Reference filed 05/29/2019) in view of Yivgi-Ohana (US2015/0079193; previously cited on PTO-892) as applied to claims 39-42, 44 and 46 above, and in further view of McClean et al. (1993. Journal of Andrology 14(6): 433-438).
As discussed above, Cataldo et al. and Yivgi-Ohana provide teachings for a method of treating critical limb ischemia in a subject wherein the method comprises administering in a pharmaceutical composition intact mitochondria to a patient intramuscularly.
However, these references do not teach that the mitochondria are isolated from germ cells.
	McLean et al. teaches that mitochondria can be isolated from turkey spermatozoa via centrifugation and removed with a pipette (p. 434, 444).
	It would be obvious to one of ordinary skill in the art to obtain mitochondria from sperm cells as taught by McLean et al. in place of obtaining mitochondria from stem cells and somatic cells as taught by Cataldo et al. and Yigvi-Ohana with a reasonable expectation of success. Stem cells, somatic cells, and sperm cells are all known equivalent sources of mitochondria and therefore they would be utilized for the same purpose of isolating and obtaining mitochondria.
	Therefore the invention would have been obvious to one of ordinary skill in the art.

Claims 39-41, 44, 45, 47, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Caicedo et al. (March 2015. Scientific Reports (5): 9073: 1-10; IDS Reference No. 12 filed on 12/17/2020) in view of  Yivgi-Ohana (US2015/0079193; previously cited on PTO-892).
Regarding claims 39, Caicedo et al. teaches a method of introducing exogenous mitochondria into cells called MitoCeption (Abstract). Caicedo et al. further teaches that because the mitochondrial activity is central to cell metabolism, a dysfunction in this activity can lead to severe diseases such as the Leber hereditary optic neuropathy (LHON), the Kearns-Sayre syndrome (KSS) or the mitochondrial recessive ataxia syndrome (MIRAS) (i.e. muscle diseases) and that this technique could open new research areas and possibly lead to future therapeutic approaches (p. 8). Furthermore, Mitoception could supplement aged cells with young mitochondria to rejuvenate cells for autologous cell-based therapies in regenerative medicine (p. 8). As autologous cell-based therapies can require a pharmaceutical composition to be administered, it is interpreted that the Mitoception created exogenous mitochondria containing cells would be in a pharmaceutical composition.
However, Caicedo et al. does not teach that their autologous cell therapy wherein exogenous mitochondria is introduced into cells treats critical limb ischemia.
Yivgi-Ohana teaches administering mitochondria with pharmaceutically acceptable carriers treats pathologies such as critical limb ischemia by causing angiogenesis (Abstract, para. 0036. 0184). The mitochondria can be administered intramuscularly to the subject at the affected site (para. 0051). 
It would be obvious to one of ordinary skill in the art to utilize the exogenous mitochondria induced into cells as taught by Caicedo et al. for the purpose of treating critical limb ischemia via intramuscular injection as taught by Yivgi-Ohana with a reasonable expectation of success. An artisan would be motivated to utilize the exogenous mitochondria in cells as it effectively transfers mitochondria to the targeted cells (Caicedo et al., Abstract) and critical limb ischemia is a condition which benefits from/is treated by angiogenesis induced by administering mitochondria (Yivgi-Ohana, para. 0016, 0036). 
Regarding claims 40, 41, 44, and 45, Caicedo et al. teaches the mitochondria are obtained from mesenchymal stem cells from bone marrow aspirate (p. 8, Methods).
Regarding claims 47 and 48,  Caicedo et al. teaches the exogenous mitochondria is subjected to centrifugation in order to transfer them into the acceptor cell (p. 8, Methods). The mitochondria are added into the cells at 2.5, 5, 10 and 20 micrograms per 100,000 cells (between 0.1 and 500 per 1 x 105) (p. 4, 8; Fig 6).
Therefore the invention would have been obvious to one of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed on 08/19/2022 have been fully considered and in light of the amendments made the 112 rejection previously set forth has been withdrawn. 
Applicant's arguments filed 08/19/2022 have been fully considered in light of the amendments made and the 103 rejections previously set forth have been modified.
Applicant’s argument against the utilization of Yivgi-Ohana is not persuasive. Applicant argues that Yivgi-Ohana only teaches that mitochondrial activity is confirmed to be equivalent and that therapeutic activity has not been confirmed to be the same. 
Examiner asserts that Applicant’s arguments are moot as the freeze-thaw cycle limitation is no longer claimed as it was directed to new matter. Thus regardless of Yivgi-Ohana utilizing the fresh mitochondria or the intact mitochondria which had undergone a freeze-thaw cycle for the purpose of therapeutic use, the rejection addresses each and every limitation of the currently presented claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./             Examiner, Art Unit 1631                                                                                                                                                                                           
/TAEYOON KIM/             Primary Examiner, Art Unit 1631